DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 11/14/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 56 states “wherein the co-foamed vinyl layer contains a cured binder material” but this subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 55 is rejected because it would have been unclear to one of ordinary skill in the art at the time of invention whether the co-foamed vinyl layer directly contains (e.g., mixed in)  the foaming inhibitor or it is applied after. 
Claim 56 is rejected because it would have been unclear to one of ordinary skill in the art at the time of invention whether the co-foamed vinyl layer directly contains (e.g., mixed in)  the cured binder material for adhering an inhibitor or it is applied with the inhibitor and cured.

Claim Rejections - 35 USC § 103
Claims 35, 37, 39-43, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderhaegen et al (WO 2016/113378 A1) in view of Chang Chong Dae et al (KR 10-0982359 B1).
Regarding claims 35 and 42, Vanderhaegen teaches a covering for floors and walls comprising (abstract) a support layer (e.g., textile layer) having an upper surface and a lower surface and a foamed vinyl layer (e.g., backing layer) having an upper surface and a lower surface, the lower surface of the foamed vinyl layer being provided adjacent to the support layer (abstract; page 8, line 4 – page 9, line 24; page 9, lines 25-38; page 17, lines 33 – page 19, line 14).
With regard to the vinyl layer being co-foamed; Vanderhaegen teaches the foam comprises PVC and chemical blowing agents, physical blowing agents, or be mechanically foamed (i.e., froth or frothed) (page 18, lines 16-35); so it would have been obvious to one of ordinary skill in the art at the time of invention to use a co-foamed vinyl layer (i.e., gel and fused vinyl or PVC plastisol) and/or a mixed combination of mechanical foam (i.e., froth) and chemically blown foam, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Vanderhaegen teaches the textile layer (i.e., support layer) is bonded to the backing layer (i.e., co-foamed vinyl layer) by pressing the textile layer into the backing layered while it is being gelled (page 19, lines 15-23), so the backing layer would partially impregnate the textile layer; and the textile layer must be open enough (i.e., porous enough) to insure proper penetration and good mechanical bonding (page 21, line 34 – page 22, line 5).
However, Vanderhaegen fails to expressly suggest wherein the co-foamed vinyl layer is impregnated into the support layer and through the support layer to form a backing on a side of the support layer opposite from the co-foamed vinyl layer.
Chang teaches a floor comprising a foam layer (e.g., PVC based-sol) in which a base layer (e.g., fiber sheet) is embedded (i.e., wherein the foamed vinyl layer is impregnated into the support layer and through the support layer to form a backing on a side of the support layer opposite from the foamed vinyl layer) (page 3) providing excellent dimensional stability, low thermal deformation, and excellent mechanical strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to, per the teachings of Chang, embed the textile layer in the backing layer of Vanderhaegen to provide excellent dimensional stability, low thermal deformation, and excellent mechanical strength.
Regarding claim 37, Vanderhaegen teaches the textile layer (i.e., support layer) is bonded to the backing layer (i.e., co-foamed vinyl layer) by pressing the textile layer into the backing layered while it is being gelled (page 19, lines 15-23); so the backing layer would partially impregnate the textile layer; and the textile layer must be open enough (i.e., porous enough) to insure proper penetration and good mechanical bonding (page 21, line 34 – page 22, line 5); and Chang teaches the foam layer (e.g., PVC based-sol) has a base layer (e.g., fiber sheet) that is embedded (i.e., wherein the foamed vinyl layer is impregnated into the support layer and through the support layer to form a backing on a side of the support layer opposite from the foamed vinyl layer) (page 3) providing excellent dimensional stability, low thermal deformation, and excellent mechanical strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the air permeability of textile layer and therein the porosity to insure proper embedding and bonding of the textile layer into the PVC foam layer.
Regarding claims 39-40, Vanderhaegen teaches it is known in the art at the time of invention that inks with inhibiting agents may be used to chemically emboss foams containing blowing agents (page 12, line 33 – page 13, line 11); so it would have been obvious to one of ordinary skill in the art at the time of invention to use inks with inhibiting agents to chemically emboss the foam backing layer as a matter of design choice as suggested by the prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize or adjust the chemically embossed pattern using the inks with inhibiting agents to achieve the desired aesthetics.
The limitations “digitally printed” and “rotogravure printed” of the instant claim are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 40 and the product of Vanderhaegen. In addition, Vanderhaegen teaches the use of a rotogravure process or digital printing process to apply inks (page 12, lines 15-20).
Regarding claim 41, Vanderhaegen teaches a decorative layer (e.g., substrate layer) adhered to the upper surface of the co-foamed vinyl layer (e.g. backing layer) (page 9, lines 25-38).
Regarding claim 43, Vanderhaegen teaches the textile layer (i.e., support layer) may be a polymeric non-woven (i.e., does not comprise paper) (page 20).
Regarding claims 55 and 56, Vanderhaegen teaches using inhibitors in inks (i.e., curable binder material) to chemically emboss foam layers; so it would have been obvious to one of ordinary skill in the art at the time of invention to chemically emboss the upper layer of foam embedded with the textile layer to give it a decorative effect or pattern (i.e., wherein the co-foamed vinyl layer contains a blowing agent inhibited by a foaming inhibitor and wherein the co-foamed vinyl layer contains a cured binder material for adhering an inhibitor in a co-foamable vinyl layer that foamed to provide the co-foamed vinyl layer) (page 12, line 33 – page 13, line 11).

Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive.
The Examiner acknowledges that Vanderhaegen fails to expressly suggest wherein the co-foamed vinyl layer is impregnated into the support layer and through the support layer to form a backing on a side of the support layer opposite from the co-foamed vinyl layer.
Chang teaches a floor comprising a foam layer (e.g., PVC based-sol) in which a base layer (e.g., fiber sheet) is embedded (i.e., wherein the foamed vinyl layer is impregnated into the support layer and through the support layer to form a backing on a side of the support layer opposite from the foamed vinyl layer) (page 3) providing excellent dimensional stability, low thermal deformation, and excellent mechanical strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to, per the teachings of Chang, embed the textile layer in the backing layer of Vanderhaegen to provide excellent dimensional stability, low thermal deformation, and excellent mechanical strength.
With regard to the vinyl layer being co-foamed, frothed, and gel and fused vinyl or PVC plastisol; Vanderhaegen teaches the foam comprises PVC and chemical blowing agents, physical blowing agents, or be mechanically foamed (i.e., froth or frothed) (page 18, lines 16-35); so it would have been obvious to one of ordinary skill in the art at the time of invention to use a co-foamed vinyl layer (i.e., gel and fused vinyl or PVC plastisol) and/or a mixed combination of mechanical foam (i.e., froth) and chemically blown foam, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783